Citation Nr: 0332614	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an evaluation in excess of 10 percent for 
scar residuals of a left thoracic sympathectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1954 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO denied 
the appellant's claim of entitlement to service connection 
for hypertension and his application for a compensable 
evaluation for scar residuals of a left thoracic 
sympathectomy.  The appellant disagreed and this appeal 
ensued.  Though the evaluation for scar residuals of a left 
thoracic sympathectomy was increased in an August 2002 
Decision Review Officer decision, the appellant presumably 
seeks the maximum benefit allowed by law and has not clearly 
expressed intent to limit his appeal.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993).  Therefore, the issues for 
appellate review are as styled on the title page of this 
decision.  

In his May 2002 notice of disagreement, the appellant asked 
for a hearing before a Veterans Law Judge sitting at the RO.  
In his substantive appeal, though, he noted he did not want a 
hearing.  By a December 2002 letter, the RO informed the 
appellant of a hearing scheduled in February 2003.  The 
appellant canceled his hearing request in a February 2003 
statement.  

In May 2001, the appellant disagreed with an April 2001 
rating decision denying a compensable evaluation for distal 
urethral stricture disease.  By a February 2002 decision, a 
Decision Review Officer granted a 30 percent evaluation.  As 
noted above, it is presumed the appellant seeks the maximum 
benefit allowed by law.  Indeed, in his claim he argued the 
disability warranted "at least" a 10 percent evaluation, 
leaving open the argument for an even higher evaluation.  
After the DRO decision, though, the appellant in a March 2002 
statement noted he "welcomed your decision" and limited his 
argument only as to other claims herein at issue.  The 
appellant in this statement thus expressed his intent to 
limit his appeal.  


See AB, 6 Vet. App. at 35.  For this reason, the Board 
concludes that the RO was not required to issue a statement 
of the case on this issue.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must also make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

With respect to the claim of entitlement to service 
connection for hypertension, service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  In order to establish service connection, either the 
evidence must show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease) defined as cardiovascular disease, including 
hypertension) that becomes manifest to a degree of 10 percent 
or more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  

The evidence shows the appellant currently has hypertension, 
with an initial showing of hypertension in April 1979.  The 
service medical records show blood pressure measurements 
apparently normal with one reading of 140 over 90, though 
service connection may be established if a medical 
professional opines that the current hypertension is somehow 
related to his service.  The appellant has not been afforded 
a VA examination to ascertain whether a connection can be 
made, and so this claim will be remanded for such an 
examination.  

As for the claim of entitlement to an evaluation in excess of 
10 percent for scar residuals of a left thoracic 
sympathectomy, the disability has been rated pursuant to the 
criteria of Diagnostic Code 7804.  See 38 C.F.R. § 4.118 
(2002).  Effective August 30, 2002, VA amended that portion 
of the Schedule for Rating Disabilities addressing skin 
disabilities.  See 67 Fed. Reg. 49,590-99 (Jul. 31, 2002) 
(codified as amended at 38 C.F.R. § 4.118 (2003)).  These 
amendments included a new version of Diagnostic Code 7804, as 
well as criteria for other skin disorders that might support 
an alternative evaluation.  As manifested by the statement of 
the case in 


August 2002, the RO has evaluated the disability using the 
old version of the criteria, but not using the new version.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  When a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must (1) 
determine whether the intervening change is more favorable to 
the appellant; (2) if the amendment is more favorable, apply 
that provision to rate the disability for periods   from and 
after the effective date of the regulatory change; and (3) 
apply the prior regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  
Separate findings and conclusions are required on 
determinations of which version of an amended rating-schedule 
provision is more favorable to a claimant, and rating of a 
disability using the rating criteria applicable for a 
particular period of time.  VAOPGCPREC 3-2000.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these claims 
will be remanded for further development and adjudication.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 510 3(b)(1).  The Federal Circuit's holding in PVA was 
similar to that reached in  Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day  period 
provided in § 3.159(b)(1) to respond to a notice under the 
VCAA is misleading and detrimental to claimants whose claims 
are denied prior to the statutory one-year period provided 
for response.  Therefore, since this case is being remanded 
for additional development and to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

The case is REMANDED for the following development:  

1.  Schedule the appellant for a VA 
cardiac examination to determine the 
nature and etiology of his hypertension.  
The claims file must be available to the 
examiner for review before the 
examination; the examination report 
should reflect review of pertinent 
material in the claims file.  The 
examiner should, based on interview and 
examination of the appellant and review 
of the claims file, confirm the current 
diagnosis of hypertension, describe the 
severity of the disorder and the 
treatment received by the appellant, and 
respond to the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
hypertension is related to service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  

2.  Schedule the appellant for a VA skin 
examination to determine the severity of 
the scar residuals of a left thoracic 
sympathectomy.  The claims file must be 
available to the examiner for review 
before the examination; the examination 
report should reflect review of pertinent 
material in the claims file.  The 
examiner should, based on interview and 
examination of the appellant and review 
of the claims file, described the current 
condition of the scar and any other 
relevant symptomatology (including the 
size and contour of the scar; any 
tenderness, pain, limitation of function 
or motion of the lumbar spine, 
ulceration, exfoliation, exudation, 
crusting, systemic or nervous 
manifestations, itching, lesions, or 
disfigurement; and any associated soft 
tissue damage or frequent loss of skin 
covering the scar).  The examination 
report should include the complete 
rationale for all opinions expressed.  

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), the implementing 
regulations, and any other applicable 
legal precedent.  

4.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claim.  With respect to 
scar residuals of the left thoracic 
sympathectomy, ensure consideration of 
the former version of the rating criteria 
at 38 C.F.R. § 4.118 (2002), and the 
amended criteria.  See 67 Fed. Reg. 
49,590-99 (Jul. 31, 2002) (codified as 
amended at 38 C.F.R. § 4.118 (2003)).  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



